Case 2:19-cv-02656-JAR-GEB Document 19-12 Filed 11/06/19 Page 1 of 4




                EXHIBIT I
Case
 Case2:19-cv-02656-JAR-GEB
      2:19-cv-02656-JAR-GEB Document
                             Document19-12
                                      7-3 Filed
                                           Filed11/01/19
                                                 11/06/19 Page
                                                           Page22ofof64
Case
 Case2:19-cv-02656-JAR-GEB
      2:19-cv-02656-JAR-GEB Document
                             Document19-12
                                      7-3 Filed
                                           Filed11/01/19
                                                 11/06/19 Page
                                                           Page33ofof64
Case
 Case2:19-cv-02656-JAR-GEB
      2:19-cv-02656-JAR-GEB Document
                             Document19-12
                                      7-3 Filed
                                           Filed11/01/19
                                                 11/06/19 Page
                                                           Page44ofof64
